Motion Granted; Order filed December 19, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00432-CV
                                  ____________

                     PRABHA BHALLA, M.D., Appellant

                                        V.

   CRAIG JAMES WOOLDRIDGE AND EVA WOOLDRIDGE, Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-56213


                     ABATEMENT ORDER

      On December 11, 2013, the parties filed a joint motion to abate the appeal to
permit the parties to finalize a settlement agreement. The motion is granted.
Accordingly, we issue the following order.

      The court ORDERS the appeal abated until January 17, 2014. The court
ORDERS the parties to file a motion to dismiss the appeal, other dispositive
motion, or a motion for additional time to file the dispositive motion, within ten
days from the conclusion of the abatement period.

      The appeal is ABATED, treated as a closed case, and removed from this
court’s active docket until January 17, 2014, at which time the appeal will be
reinstated. The court will also consider an appropriate motion to reinstate the
appeal filed by any party. Any party may also file a motion to dismiss the appeal or
other dispositive motion at any time. Any party may also file a motion to extend
the abatement period to finalize a settlement.

                                   PER CURIAM




                                          2